This action was in claim and delivery to recover possession of certain personal property. Defendant admitted ownership in the plaintiff, but justified his retention of the property under a chattel mortgage executed by plaintiff.
Upon the institution of the proceedings the sheriff took possession of the property and subsequently delivered the same to plaintiff.
The trial court rendered judgment in favor of the defendant for the return of the property or, in the event that delivery thereof could not be had, then for the sum of $937.50, the value thereof.
It is the claim of the appellant that the alternative portion of the judgment represents a sum in excess of the amount due on the indebtedness existing between the parties and secured by the chattel mortgage. We have no means of determining this fact. That question was not involved in the action nor determined therein, which was purely possessory in its nature, and the only question litigated was the right to the possession of the property. The form of judgment was the only one authorized.
Judgment affirmed. *Page 702